DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed July 18, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 4, 2022:
Objections to the claims for minor informalities 
Rejections to the claims under 35 USC § 101
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0235373 to Sharma et al. (hereinafter Sharma), and further in view of a machine translation of JP 2017102869 (hereinafter JP ‘869).
Regarding independent claim 1, Sharma discloses a system (paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging.”) the system comprising:
a medical image database comprising a plurality of vascular medical images (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS;” vascular medical images: paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”); and 
at least one processor configured to: 
analyze the plurality of vascular medical images (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable”) and automatically generate at least one diagnostic rule corresponding to a common diagnosis of a subset of the plurality of vascular medical images based on a plurality of image features common to the subset of vascular medical images (paragraph 0005, “A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features;” paragraph 0059, “the classification is applied separately to each such plaque, generating individual or plaque specific risk-scores;” each individual score is read as evaluating the subset of vascular images based on the features),
receive a current vascular medical image comprising the plurality of image features (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS”),
compute an overall diagnostic metric for the current vascular medical image by applying the at least one automatically- generated diagnostic rule to the current vascular medical image (paragraph 0049, “These scores are weighted, and the weighted scores are Summed, computing a composite risk score;” composite risk score is read as the overall diagnostic metric).
Sharma fails to explicitly disclose as further recited, however JP ‘869 discloses a system for determining a relative importance of image features of a vascular medical image (abstract, “an importance calculation device capable of calculating an appropriate weight even when there are a large number of features to be extracted”),
identify, in the current vascular medical image, a relative importance of each of the plurality of image features to the computed overall diagnostic metric (abstract, “a feature extraction part 24 that extracts each of features from a plurality of learning data; and a feature importance calculation part 26 that calculates an ITFF (Inverse Total Feature Frequency), which”), and 
provide the current vascular medical image including an indication of the relative importance of each of the plurality of image features in the current vascular medical image (page 5, “As shown in FIG. 4, the importance calculation apparatus 200 is functionally configured to include an input unit 10, a calculation unit 220, and an output unit 90;” page 4, “Based on the search image, the learning image similar to the query image is searched as a similar image and output from the output unit 90.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘869 in order to calculate an appropriate feature importance even when there are a large number of features present in an image (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to generate the at least one diagnostic rule by executing either a machine learning algorithm (machine learning algorithm: paragraph 0051, “Other machine-implemented classifiers may be used. Such as data-driven models. In one embodiment, the machine-implemented classifier is a machine-learnt classifier. A matrix relating (e.g., with weights) the values of the input vector (e.g., features) to output risk scores is learnt from training data with known risk.”), a deep learning algorithm (deep learning algorithm: paragraph 0051, “In another example, a product of experts (PoE)- based machine learning algorithm or a deep-learning algorithm can be used to achieve this.”) or an automatic intelligence algorithm (automatic intelligence algorithm: machine learning, and deep learning algorithms are both automatic algorithms).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the overall diagnostic metric is a risk score corresponding to a risk of an acute coronary event, a risk of peripheral vascular disease, a risk of coronary plaque (risk of coronary plaque: paragraph 0055, “he machine-implemented classifier may be used for any of various purposes and/or patient analyses. The risk of rupture is predicted in one embodiment. In another embodiment, risk stratification is provided. For example, both risk stratification and plaque Vulnerability assessment are calculated from or as the risk score for the patient in a coronary artery disease analysis.”), a risk of coronary vascular disease or a stenosis level characterization (stenosis level characterization: paragraph 0033, “features correlating with plaque risk or used to calculate a further feature correlating with plaque risk may be extracted. For example, CT angiography is used to quantify the anatomy of the coronary vessel tree, including the Stenosis (if present) and the main and side branches.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to receive user input from a user input device indicative of at least one of the plurality of image features (paragraph 0036, “The morphological and/or anatomical features are extracted automatically with a processor or semi-automatically with the processor and user input;” paragraph 0037, “Under a semi-automated approach, some of the features may be extracted automatically by an algorithm, while some others may be annotated or edited/corrected by a human. Alternatively, the user inputs a seed location using a user input device, and the processor then extracts the feature using the seed location. In another example, the user places calipers or other measuring tools, and the processor determines the value of the feature from the calipers.”) 
either i) re-compute the overall diagnostic metric for the current vascular medical image  by changing the relative importance of the at least one of the plurality of image features and re-applying the at least one diagnostic rule to the current vascular medical image (Figure 2, elements 42, 50 and 52; if the image features are extracted either manually or automatically in element 42, then the classification and risk scores are determined after those features have been extracted; it should be noted that condition (ii) is not analyzed since it an “either or” condition) or to ii) change the relative importance of the at least one of the plurality of image features, re-analyze the plurality of vascular medical images to automatically generate a revised diagnostic rule corresponding to a common diagnosis of a selection of the vascular medical images based on a plurality of image features common to the selection of the vascular medical images,  compute a revised overall diagnostic metric for the current vascular medical image by applying the revised automatically- generated diagnostic rule to the current vascular medical image, and  identify, in the current vascular medical image, the relative importance of each of the plurality of image features to the computed revised overall diagnostic metric.
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Sharma in the combination further discloses wherein to change the relative importance of the at least one of the plurality of image features the at least one processor is further configured to increase, decrease, or neglect the relative importance of the at least one of the plurality of image features (paragraph 0049, “Some or all of the features of the input vector individually or independently correlate with the risk;” some or all is read as neglecting importance of some features; paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” the weighting accounting for different features, and being adjusted per the strength of the feature to the risk, is read as increasing or decreasing the importance).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to automatically generate the at least one diagnostic rule by weighting each of the plurality of image features (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable;” paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk”), and changing the relative importance of the at least one of the plurality of image features by changing a weight of the at least one of the plurality of image features (Paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” as the weights are changed within the algorithm, the ‘importance’ would also be changed).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to identify, in the current vascular medical image, the relative importance of each of the plurality of image features to the computed overall diagnostic metric based on either i) a sensitivity of the computed overall diagnostic metric to a variation of each of the plurality of image features (paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk. The results from the different correlated features are combined. The machine-implemented classifier calculates the risk as a weighted Sum of ranks mapped from each of the anatomical, morphological, hemodynamic, and biochemical features. Each individual score from a given feature is computed by using the already established hypothesis for these respective factors from the clinical literature;” being that the score is determined from weighted values of each feature, it is inherent and necessitated that the system’s score is based on the feature weights (which further indicates the sensitivity of the score is based upon the weights); it should be noted that condition (ii) is not analyzed due to “either or” condition) or ii) a change in entropy of the computed overall diagnostic metric resulting from a variation of each of the plurality of image features.
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the plurality of image features correspond to one or more of plaque (paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”; it should be noted that “one or more of plaque” has been met), calcium, a presence of ruptured plaque, a thrombus in a lesion, a presence of fat in a plaque region adjacent to a lumen, and/or includes one or more of a computed lumen area, a computed plaque area, a computed lesion dimension, a computed distribution or proportion of calcium in a lesion.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the plurality of vascular medical images  and the current vascular medical imageare either i) IVUS, ii) OCT, iii) (C)CTA, or iv) angiography images (paragraph 0055, “Combined analysis of cardiac biomarkers (e.g., C-reactive protein, Troponin hisTnT), imaging biomarkers (e.g., plaque and Stenosis analysis from non-invasive CTA, and/or invasive angiography, IVUS, OCT), and physiological modeling (e.g., blood flow, shear stress, computed fractional flow reserve) is used for acute coronary syndrome patients;” IVUS, OCT and CTA are explicitly stated, additionally, angiography images are implied by ‘physiological modeling’ of blood flow).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Sharma in the combination further discloses a method of determining a relative importance of image features of a vascular medical image (Paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging;” See claim 1)
Regarding dependent claim 15, the rejection of claim 1 applies directly. Additionally, Sharma in the combination further discloses a non-transitory computer-readable storage medium having stored a computer program comprising instructions, which, when executed by a processor, cause the processor to: perform the method of claim 1(paragraph 0070, “The memory 84 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed image processor 82. The instructions for implementing the processes, methods, and/or techniques discussed herein are provided on non-transitory computer-read able storage media or memories. Such as a cache, buffer, RAM, removable media, hard drive, or other computer readable storage media;” see claim 1).
	
Claims 4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of JP ‘869 as applied to claims 1 and 5 respectively, and further in view of U.S. Publication No. 2015/0003701 to Klauschen et al. (hereinafter Klauschen).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Sharma and JP ‘869 in the combination as a whole fail to explicitly disclose wherein the at least one processor is further configured to identify the relative importance of each of the plurality of image features to the computed overall diagnostic metric in a form of a heatmap.
However, Klauschen discloses wherein the at least one processor is further configured to identify the relative importance of each of the plurality of image features (Abstract, “Method for the automatic analysis of an image (1, 11, 12, 13) of a biological sample with respect to a pathological relevance, wherein fj local features of the image (1, 11, 12, 13) are aggregated to a global feature of the image (1,11,12,13)”… “h) the pixel-wise score is stored as a heatmap dataset linking the pixels of the image (1, 11, 12, 13) to the pixel-wise scores;”) to the computed overall diagnostic metric in a form of a heatmap (Paragraph 0162, “In the Subsequent heatmap stage for each Subimage 11, 12, 13 a heatmap is computed. A heatmap is an assignment providing for each pixel of the subimage 11, 12, 13 a numerical value which is the contribution of this pixel in the subimage 11, 12, 13 to the output score of the subimage 11, 12, 13. The numerical value can be represented by a color which gives rise to a heatmap.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klauschen in order to automatically analyze an image of a biological sample and compute scores relevant to classifications (abstract).
Regarding dependent claim 8, the rejection of claim 5 is incorporated herein. Additionally, Klauschen in the combination further discloses wherein the user input device is configured to define a region of the current vascular medical image (paragraph 0222, “The system may be designed such that it allows to do certain manual preprocessing steps of the input image, for example selecting a region of the input image for analysis. This is advantageous if the input image contains samples from multiple patients, or a medical expert wants a second opinion based on a part of the input image.”).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Klauschen in the combination further discloses wherein the at least one processor is further configured to:
compute a measure of uncertainty of the overall diagnostic metric for the current vascular medical image (Paragraph 0162, “In the Subsequent heatmap stage for each Subimage 11, 12, 13 a heatmap is computed. A heatmap is an assignment providing for each pixel of the subimage 11, 12, 13 a numerical value which is the contribution of this pixel in the subimage 11, 12, 13 to the output score of the subimage 11, 12, 13. The numerical value can be represented by a color which gives rise to a heatmap;” the strength of the value contributing to the overall value, indicates the confidence further in the total score; figure 2, elements 105; paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image;”); 
and identify said uncertainty in the current vascular medical image (paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of JP ‘869, further in view of Klauschen as applied to claim 5 above, and further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte).
Regarding dependent claim 9, the rejection of claim 5 is incorporated herein. Additionally, Sharma, JP ‘869 and Klauschen in the combination as a whole fail to explicitly disclose wherein the at least one of the plurality of image features corresponds to one or more image artefacts.
However, Fonte discloses wherein the at least one of the plurality of image features corresponds to one or more image artefacts (column 13, line 26, “120 Method may further include prompting a user to input image quality issues, image anomalies, image artifacts, or other "regions of uninterpretability" along each centerline using a set of visual criteria (e.g., blur, motion, image artifacts, etc.) (step 126). For example, a processor of computer 40 system may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fonte in order to gain anatomic and physiologic data about a patient’s body, organs, tissues, or a portion thereof for clinical diagnosis and treatment planning (column 1, line 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668